Citation Nr: 1047894	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit 
for receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1968 
to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

As support for his claim, the Veteran testified at a hearing at 
the RO in October 2010 before the undersigned Veterans Law Judge 
(VLJ) of the Board, also commonly referred to as a Travel Board 
hearing.  During the hearing, the Veteran submitted additional 
evidence (4 pages of medical expense reports) and waived his 
right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2010).  But partly as a result of this additional 
evidence, his claim requires further development.  So, 
regrettably, the Board is remanding his claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify him if further action is required on his part.


REMAND

The RO determined the Veteran is ineligible for pension benefits 
because his yearly income exceeds the maximum annual pension rate 
(MAPR).  He steadfastly disputes this notion.  And as proof of 
this, during his recent October 2010 Travel Board hearing, he 
submitted 4 pages of medical expense reports from 2005 and 2006 
showing unreimbursed medical expenses that, if considered, 
would reduce his countable income to below the MAPR.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a Veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the Veteran's 
willful misconduct.

A Veteran who meets the wartime service requirements will be paid 
the maximum rate of pension, reduced by the amount of his 
countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273.

Payments of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12- month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  Social Security benefits are not 
specifically excluded under 38 C.F.R. § 3.272.  Such income is 
therefore included as countable income.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable MAPR 
by the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) will be 
counted, for pension purposes, for a full 12-month annualization 
period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the MAPR specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-
1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.

Since the Veteran admits he is separated from his spouse and not 
the custodial parent of his son, the Board considers only the 
MAPR for a Veteran with no dependents.  During his recent 
hearing, however, the Veteran alleged that his personal expenses, 
alone, so even if not considering those of his son, still reduce 
his countable income to below the MAPR.

The MAPR for a Veteran with no dependents was $10,929 as of 
December 1, 2006, which is the income limit the RO cited in its 
January 2007 decision.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B; see also Improved Disability Benefits Pension Rate 
Table at http://www.vba.va.gov/bln/21/Rates/pen0108.htm.
Income limits increased to $11,181 on December 1, 2007, and to 
$11,830 on December 1, 2008.  Id.

Medical expenses exceeding five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272(g)(1)(iii).  Five percent of the MAPR was $546 
for the year beginning December 1, 2006, the applicable time at 
issue.  See Improved Disability Benefits Pension Rate Table, at 
http://www.vba.va.gov/bln/21/Rates/pen0108.htm.  Five percent of 
the MAPR was $559 for the year beginning on  December 1, 2007, 
and $591 for the year beginning on December 1, 2008.  Id.

The Veteran receives Social Security Administration (SSA) 
disability income.  He does not contest its use to calculate his 
yearly income.  A recent SSA payment inquiry revealed that ,as of 
December 2006, he received monthly SSA payments of $1482.50 
monthly or $17,790 annually.  So he does not appear to contest 
that his SSA disability income was higher than VA's annual 
pension limit at the time of the January 2007 decision in 
question ($10,929 effective on December 1, 2006).

On the other hand, he does assert that the RO has miscalculated 
or ignored some of his claimed medical expenses that were 
unreimbursed - which, if considered, could be excluded from the 
calculation of his countable income.

In his December 2006 claim (on VA Form 21-8416), the Veteran 
identified several medical expenses on page one of the Medical 
Expense Report portion of his claim, notably, Medicare and 
private insurance premiums totaling $194.50 monthly or $2,334.00 
annually.  In the RO's January 2007 determination that he had 
excessive income beyond the MAPR, the RO recognized this figure 
of $2,334 as the amount of total annual medical expenses.  
Significantly though, the Veteran identified still other medical 
expenses on page two of the Medical Expense Report portion of his 
claim, notably co-pays, prescription costs, and dental costs 
totaling $596 monthly or $7,152 annually.  See December 2006 
claim.  If this latter figure is added as another legitimate 
medical expense, for exclusion from his annual countable income 
figure, then he could easily fall under the MAPR for 2006.  The 
RO did not recognize or discuss these other claimed medical 
expenses in its January 2007 decision or the subsequent September 
2007 statement of the case (SOC).  And the RO also has referenced 
several other medical expense reports itemizing the allegedly 
large costs of his personal medical care.  These claimed medical 
expenses have not been verified by the RO, and without this, the 
Board cannot adjudicate the claim.

The Veteran had previously asserted that he was also responsible 
for the medical expenses of his son, but admitted that he has no 
custody rights over the child.  Rather, he has indicated his son 
is in the custody of his wife, from whom he is legally separated.  
See January 2007 notice of disagreement (NOD).  Nonetheless, 
during the hearing, the Veteran asserted that his personal 
medical expenses are great enough, alone, even without 
consideration of his son's, to allow him to qualify for the 
adjusted pension income limits.  See October 2010 personal 
hearing transcript, at 2.  Indeed, he testified that he had 
medical expenses totaling some $13,000 during the applicable time 
period.  See id.

The Veteran's actual medical expenses for the 2006 calendar year 
are crucial in determining whether he exceeded the MAPR, 
particularly those that were unreimbursed and he therefore had to 
pay himself out of pocket.  Consequently, prior to deciding this 
appeal, an audit is needed to determine his countable income in 
light of these additionally claimed expenses.  But prior to 
undertaking this audit, he should have the opportunity to submit 
any supporting documentation (e.g., receipts) needed to verify 
these additional medical expenses.



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Ask the Veteran to provide a detailed 
summary of his medical expenses for 2006, 
as well for the intervening years since he 
filed his pension claim.  Send him a VA 
Form 21-0517, Improved Pension Eligibility 
Verification Report, and/or any other 
appropriate forms, so he may provide this 
additional information, particularly 
concerning any unreimbursed medical 
expenses that might reduce his countable 
income.

2.	Audit the Veteran's medical expenses 
for the 2006 calendar year.  This audit 
must include specific findings as to the 
actual amount of his paid medical expenses 
in 2006.

Copies of this audit must be put in the 
claims file for consideration and provided 
to the Veteran and his representative.

3.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental SOC 
(SSOC) and give him an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of the claim.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


